RENDERED: JANUARY 22, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2019-CA-0513-MR


SHALONDA E. MEAUX                                                   APPELLANT



               APPEAL FROM JEFFERSON CIRCUIT COURT
v.            HONORABLE SUSAN SCHULTZ GIBSON, JUDGE
                       ACTION NO. 15-CI-001080



JEWISH HOSPITAL & ST. MARY’S
HEALTHCARE, INC.                                                      APPELLEE



                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: COMBS, GOODWINE, AND LAMBERT, JUDGES.

LAMBERT, JUDGE: Shalonda E. Meaux appeals from the Jefferson Circuit

Court’s order denying her motion pursuant to Kentucky Rule of Civil Procedure

(CR) 60.02. In that motion, Meaux had asked the circuit court to revisit its

previous order dismissing, with prejudice for failure to prosecute, Meaux’s claims
against Jewish Hospital & St. Mary’s Healthcare, Inc. (the hospital). CR 41.02.

We affirm.

               Meaux had been scheduled for a procedure at the hospital on March

18, 2014. On that date, she was prepped for the procedure, rolled into the

operating room, and transferred from a gurney to an operating table. The next

thing she recalled was, in the recovery room, being informed that the procedure did

not take place as planned. According to Meaux’s complaint, filed on March 4,

2015, she was instead informed by her physician, Dr. Thomas Becherer, that the

operating table had collapsed, causing Meaux to fall to the ground and suffer a

head injury.

               The procedural history was described in detail in the circuit court’s

February 6, 2018, order dismissing, and we repeat it here:

                      This case has a lengthy procedural history. The
               complaint was filed in March 2015 by counsel. An
               answer was filed, and at the same time the Defendant
               [hospital] attached the first set of interrogatories and
               requests for production. The court file reveals no further
               activity until November 2015, at which time [Meaux’s]
               counsel withdrew. In December 2015, new counsel for
               [Meaux] entered his appearance. On June 28, 2016,
               [Meaux’s] counsel filed a motion to set pretrial
               conference and trial dates. This motion appears to have
               been prompted by an unsuccessful mediation, as reflected
               in the mediator’s report to the Court filed June 29, 2016.
               Pretrial and trial dates were obtained, with the trial
               scheduled for March 7, 2017.




                                           -2-
       In October 2016, [Meaux’s]counsel withdrew.
[Meaux] was granted forty-five days from the date of the
order to obtain new counsel; otherwise, the case would
be dismissed without prejudice. On December 7, 2016,
the Court granted the [Meaux] an extension of time until
February 1, 2017 to obtain counsel. On January 30,
2017, at the Court’s motion hour, counsel appeared for
the [Meaux] for the limited purpose of moving for an
additional extension of time to secure new counsel. The
Court, by order of January 31, 2017, and over the
objection of the Defendant, granted [Meaux] an
extension of time until March 7, 2017 (the original trial
date), and converted that date to a pretrial conference.

       On March 7, 2017, [Meaux] was present, along
with Mr. Erwin Sherman, as special counsel, as he had
not yet entered his appearance. The Court set an
additional status hearing for May 10, 2017, and ordered
the following: 1) that [Meaux] retain counsel or make
the decision to represent herself; 2) that counsel, if
retained, or [Meaux] consult with a trustee in bankruptcy
to determine whether the claim shall be pursued; and 3) if
no determination had yet been made as to pursuit of the
claim, that [Meaux] “otherwise demonstrate her
willingness to participate in advancing this case by
entering into meaningful negotiations or taking steps to
substantially advance this case through the discovery
process.”

       The May 10 hearing was reassigned to May 30,
2017. The [Meaux] appeared at the status hearing, along
with Mr. Sherman, who confirmed that he was
representing [Meaux]. Counsel had not confirmed that
the claim would not be part of [Meaux’s] bankruptcy
estate, as he had not spoken to the trustee. By order of
May 30, the Court ordered that [Meaux], personally or
through her bankruptcy counsel, contact the bankruptcy
trustee and attempt to confirm, within fourteen days,
whether or not her claims fell within an exception.


                           -3-
       On September 29, 2017, counsel for the Defendant
sent notice of a motion for a trial date and scheduling
order. On October 5, 2017, counsel for [Meaux] sent
notice of a motion to withdraw. Both motions were
noticed to the Court’s motion hour of October 9. The
Court, by Order of October 25, granted [Meaux’s]
counsel’s motion to withdraw, giving Plaintiff thirty days
to either hire counsel or file written notice of her decision
to proceed pro se. The Court additionally ordered that
defense counsel be provided dates for the [Meaux’s]
deposition within forty-five days. Neither of those
actions occurred.

      No attorney has entered an appearance for
[Meaux]. [Meaux] has not filed written notice that she
intends to represent herself. No steps have been taken to
advance this case since at least March 2017, which was
merely the last entry of appearance by counsel on behalf
of [Meaux]. [Meaux] appeared at the December 4, 2017
motion hour to object to the motion to dismiss, but she
was without counsel, and did not indicate that she was
intending to represent herself or take further action.

       Following the December 4 appearance, [Meaux]
submitted a letter to the Court which does not appear to
have been noticed to the Defendant. In the letter, she
outlines reasons why she did not respond within the time
allotted by the Court’s Order of October 25, including a
February 2017 injury necessitating upcoming surgery,
workman’s compensation proceedings, family deaths and
caretaking responsibilities. Had this most recent time
period been the only one in which [Meaux] had failed to
abide by court orders, the Court would certainly take
those issues into consideration. However, this case had
been pending nearly two full years, without any
meaningful advancement of the case, before these latest
setbacks occurred.




                             -4-
             The circuit court, after finding that there was “near total inactivity” by

Meaux during the case’s history, dismissed the claims “in their entirety with

prejudice, with each party to bear its own costs.” The order dismissing was

entered on February 6, 2018. No appeal was taken from this order.

             On February 5, 2019, Meaux, through counsel, filed a motion

pursuant to CR 60.02 to “Re-Docket the Case.” A hearing was held on February

11, 2019. Meaux appeared and testified. The circuit court allowed the hospital

time to file a response, after which it took the matter under submission. The circuit

court entered its order denying Meaux’s motion on February 27, 2019. Meaux

filed her notice of appeal on March 28, 2019.

             Meaux first argues that the circuit court erred in failing to consider all

relevant factors prior to entering its order of dismissal. CR 41.02. We begin by

stating our standard of review. CR 41.02(1) states, in its entirety: “For failure of

the plaintiff to prosecute or to comply with these rules or any order of the court, a

defendant may move for dismissal of an action or of any claim against him.”

Furthermore:

                    “Dismissals for lack of prosecution pursuant to CR
             41.02 and CR 77.02 are reviewed under an abuse of
             discretion standard.” Toler v. Rapid American, 190
             S.W.3d 348, 351 (Ky. App. 2006). “The test for abuse of
             discretion is whether the trial judge’s decision was
             arbitrary, unreasonable, unfair, or unsupported by sound
             legal principles.” Sexton v. Sexton, 125 S.W.3d 258, 272
             (Ky. 2004) (quoting Commonwealth v. English, 993

                                          -5-
             S.W.2d 941, 945 (Ky. 1999)). This Court has held that
             the involuntary dismissal of a case with prejudice
             “should be resorted to only in the most extreme cases,”
             and a reviewing court must “carefully scrutinize the trial
             court’s exercise of discretion in doing so.” Polk v.
             Wimsatt, 689 S.W.2d 363, 364-65 (Ky. App. 1985).

Wildcat Property Management, LLC v. Reuss, 302 S.W.3d 89, 93 (Ky. App. 2009).

“Trial courts must make explicit findings on the record so that the parties and

appellate courts will be properly apprised of the basis for the trial court’s rulings;

and the appellate courts can assess whether the trial court properly considered the

totality of the circumstances in dismissing the case.” Jaroszewski v. Flege, 297

S.W.3d 24, 36 (Ky. 2009). “Explicit consideration of each individual factor listed

in Ward [v. Houseman, 809 S.W.2d 717, 719 (Ky. App. 1991),] is not required[.]”

Id.

             Here, the circuit court made explicit findings about Meaux’s inactivity

and failure to advance her cause for the length of the time her case was pending.

The circuit court, over the objection of the hospital, granted Meaux’s requests for

additional time to obtain counsel and comply with discovery orders. Numerous

hearings were held, with promises made by Meaux each time that she would

complete the tasks imposed by the circuit court. Yet no significant progress

occurred during the three years from complaint to dismissal.

                   In sum, given all the relevant factors in this case,
             we discern no abuse of discretion in the trial court’s
             granting the [defendant’s motion] to dismiss for lack of


                                          -6-
             prosecution. Given the multiple instances of delay and
             lack of evidence of [Meaux] actively seeking to resolve
             [her] case, we cannot conclude that the trial court abused
             its discretion in granting the motion to dismiss for lack of
             prosecution.
Jaroszewski, 297 S.W.3d at 41.

             We next address the propriety of the circuit court’s denial of Meaux’s

motion pursuant to CR 60.02.

                    CR 60.02 is designed to provide relief where the
             reasons for the relief are of an extraordinary nature. Ray
             v. Commonwealth, 633 S.W.2d 71, 73 (Ky. App. 1982).
             In addition, the person seeking relief must do so within a
             reasonable time. Id. Moreover, because the law favors
             the finality of judgments, the rule “requires a very
             substantial showing to merit relief under its provisions.”
             Ringo v. Commonwealth, 455 S.W.2d 49, 50 (Ky. 1970).
             Therefore, relief may be granted under CR 60.02 only
             where a clear showing of extraordinary and
             compelling equities is made. Webb v. Compton, 98
             S.W.3d 513, 517 (Ky. App. 2002). See also Gross[v.
             Commonwealth, 648 S.W.2d 853, 856 (Ky. 1983)].
Carroll v. Carroll, 569 S.W.3d 415, 417 (Ky. App. 2019) (emphasis added). We

have examined the record in its entirety, including the hearing held on this motion,

and we cannot conclude that Meaux carried her burden for warranting this

extraordinary relief. Id. Accordingly, we affirm the circuit court’s denial of

Meaux’s CR 60.02 motion.

             The order of the Jefferson Circuit Court is affirmed.

             ALL CONCUR.



                                         -7-
BRIEFS FOR APPELLANT:    BRIEF FOR APPELLEE:

Jack W. Flynn            Clay M. Stevens
Frankfort, Kentucky      Kristen H. Fowler
                         Brittany B. McKenna
                         Louisville, Kentucky




                        -8-